CALDWELL, J.
This action was a criminal proceeding in a justice of the peace court and judgment of guilty was entered against the defendant Julius Henderson. Error was prosecuted and the Hamilton Common Pleas held:
1. Henderson in this case stoutly maintained his innocence; and the facts are that the prosecuting witnesses were all financially interested in the outcome, that is in a finding of guilty.
2. The fees of the prosecuting witnesses depended upon a conviction.
3. No man can be deprived of his liberty where it depends upon that character of evidence alone, especially where the defendant denies the charge, and circumstances tend to support his testimony.
4. Henderson’s liberty is too sacred to be jeopardized by the financial interests of an accuser in a ease where there is no other evidence supporting the prosecution.
5. The evidence did not warrant a conviction and the court below should have so found.
Judgment reversed and cause remanded.